UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7118



EDWARD LEON MULDROW,

                                              Plaintiff - Appellant,

          versus


WILLIE EAGLETON, Warden; MAJOR JOYNER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron M. Currie, District Judge.
(CA-02-3294-22BC-3)


Submitted:   November 14, 2003           Decided:   December 22, 2003


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Leon Muldrow, Appellant Pro Se. Andrew Foster McLeod, HARRIS
& MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward   Leon   Muldrow   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error. Accordingly, we affirm the

grant of summary judgment for the reasons stated by the district

court.   We conclude that the district court did not abuse its

discretion in denying the Fed. R. Civ. P. 59(e) motion.        Brown v.

French, 147 F.3d 307, 310 (4th Cir. 1998). See Muldrow v. Eagleton,

No. CA-02-3294-22BC-3 (D.S.C. May 30, 2003; July 7, 2003).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                   2